Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 8 and corresponding dependent claim rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 2 of U.S. Patent No. 10948965. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations of the instantant application is anticipated by the reference patent

Instant application
Reference Patent (10948965)
1. An apparatus for configuring a dwell time of the apparatus, comprising: a detector for detecting a presence of a person in an area; a memory for storing processor-executable instructions and the 

 +
2. The apparatus of claim 1, wherein the processor-executable instructions comprise further instructions that cause the apparatus to: determine, by the processor, that a time less than the dwell time has elapsed since the transceiver previously transmitted a signal indicative of the presence of a person in the area; and when the processor determines that a time less than the dwell time has elapsed since the transceiver previously transmitted a signal indicative of the presence of a person in the area, refrain, 

1
3. The apparatus of claim 1, wherein the command comprises an instruction to increase or decrease the dwell time by a predetermined amount.
3

4
5. The apparatus of claim 4, wherein the processor-executable instructions comprise further instructions that cause the apparatus to: compare, by the processor, the time period to an upper dwell time threshold stored in the memory; determine, by the processor, that the time period exceeds the upper dwell time threshold; and transmit, by the processor via the transceiver, an error message to the personal communication device when the processor determines that the time period exceeds the upper dwell time threshold.
5
6. The apparatus of claim 1, wherein the processor-executable instructions comprise further instructions that cause the person detection device to: measure, by the processor, a remaining battery life of a battery used to power the apparatus; 

7. The apparatus of claim 6, wherein measuring and transmitting the remaining battery life is performed by the processor in response to receiving the new dwell time.   
7.
8
8+9
9
8
10-14
10-14



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinsley et al [20180338472], in view of CHEN [20180322752]

As to claim 1, 
Kinsley teaches  An apparatus for configuring a dwell time of the apparatus, comprising: 
a detector for detecting a presence of a pet in an area; a memory for storing processor-executable instructions and the dwell time [0010: “the software application can further be configured to determine a pet dwell time based on the time that the sensed disturbance occurs. As such, if the pet dwell time exceeds a predetermined dwell time, which can be selectively set by the user, the user is notified of the pet's presence at the selected door ”- for comparing memory should have the dwell time threshold]; 
a transceiver for sending and receiving wireless signals [0035: “it is contemplated that the user can have a portable electronic device, such as a smart mobile phone, or the like, that has at least a wireless transmitter, a receiver and a display screen for communication with the remote server”]; and a processer coupled to the detector, the memory and the transceiver, for executing the processor-executable instructions [0033: “the software application can enforce a cool-down timeout period, ….once a pet collar is detected and allows time for the pet to clear the area proximate the sensor ”- detector is there to detect the presence, and 0024: “the sensing device 20 can comprise a base 22 and a cover 24 …..The sensing device further comprises a circuit 28 that can include … a processor 60 operably coupled to the magnetic field sensor 40, and a memory 62 operably coupled to the processor” and 0026: “software application which can be resident in the sensing device ”- detector is a sensor]  that causes the apparatus to: 
receive, by the processor via the transceiver, a command from a personal communication device to change the dwell time [0035: “it is contemplated that the user can have a portable electronic device, such as a smart mobile phone, or the like, that has at least a wireless transmitter, a receiver and a display screen for communication with the remote server ” and 0010: “0010: “if the pet dwell time exceeds a predetermined dwell time, which can be selectively set by the user,”- user device can be a personal device such as mobile phone, and it can selectively set the dwell time, and 0024: “the sensing device 20 can comprise a base 22 and a cover 24 …..The sensing device further comprises a circuit 28 that can include … a processor 60 operably coupled to the magnetic field sensor 40, and a memory 62 operably coupled to the processor” and 0026: “software application which can be resident in the sensing device ” – dwell time is set by the user using the personal communication device like mobile phone, when user sets the dwell time, it is user device has to send the command to the sensing device ]; 
receive, by the processor via the transceiver, a new dwell time from the personal communication device; in response to receiving the command and the new dwell time from the personal communication device, store, by the processor, the new dwell time in the memory [0010: “if the pet dwell time exceeds a predetermined dwell time, which can be selectively set by the user, the user is notified of the pet's presence at the selected door”- dwell time can be selectively set by user which means it can be updated or changed and stored to compare, ];  ; 
user is notified of the pet's presence at the selected door.”] ]; 
determine, by the processor, an elapsed time since the transceiver previously transmitted a signal indicative of the presence of a pet in the area [0033: “the software application resident on the sensing device can further be configured to determine a pet dwell time based on the time that a filtered threshold is exceeded. In this optional aspect, if the pet dwell time exceeds a predetermined dwell time which can be selectively set by the user, the user is notified of the pet's presence at the selected door.”  And 0035: “warning the user that the pet is within the sensed proximity of the selected door can comprise at least one remote server 90 and a wireless transmitter 80 that is coupled to the processor 60 and is stored within the enclosure of the signal device. ”]; and 
when the processor determines that the elapsed time is less than the new dwell time, refrain, by the processor, from transmitting a new signal indicative of the presence of the person in the area [[claim 13: “the software application is further configured to determine a pet dwell time based on the time that a filtered threshold is exceeded, wherein, if the pet dwell time exceeds a predetermined dwell time, the user is notified. ”- Only when the time is exceeded the notification is sent. Therefore the when the time is not exceeded the notification is not sent or is refrained from sending].   
But does not explicitly teach detecting person.
However, CHEN [20180322752] detecting person [0025: “microcontroller (MCU) to record the classification of reflective microwave signals; the numerical value of OC represents the number of people remaining in the living space. When a second motion signal is detected, the microcontroller first compares the duration of the motion signal with the preset time length; if the duration of the motion signal is shorter than the present time length the motion is classified as a local random motion inside the living space and is therefore ignored”]

It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kinsley and Chen because both are directed detecting object. Furthermore, Chen improves upon Kinsley by being able to detect a person in the area which can be incorporated in the teaching of Kinsley such that device can be used for protecting from suspicious human activity such as burglary.


As to claim 2, 
Kinsley teaches the processor-executable instructions comprise further instructions that cause the apparatus to: determine, by the processor, a second elapsed time since the transceiver previously transmitted a second signal indicative of the presence of the person in the area; and when the processor determines that the second elapsed time is greater than the new dwell time, transmit, by the processor via the transceiver, a second new signal indicative of the presence of the person in the area [0033: “the software application resident on the sensing device can further be configured to determine a pet dwell time based on the time that a filtered threshold is exceeded. In this optional aspect, if the pet dwell time exceeds a predetermined dwell time which can be 

As to claim 3, 
Kinsley teaches command comprises an instruction to increase or decrease the dwell time by a predetermined amount [0010: “if the pet dwell time exceeds a predetermined dwell time, which can be selectively set by the user, the user is notified of the pet's presence at the selected door”- selectively set is equivalent to predetermined amount, as it can be selected by the user].

As to claim 4, 
Kinsley teaches the new dwell time comprises a time period [0033: “the software application resident on the sensing device can further be configured to determine a pet dwell time based on the time that a filtered threshold is exceeded. In this optional aspect, if the pet dwell time exceeds a predetermined dwell time which can be selectively set by the user, the user is notified of the pet's presence at the selected door.”- dwell time is a time period]

As to claim 8-11, 
. 

Claim  5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinsley et al [20180338472], in view of CHEN [20180322752], Zhang et al [20130182114 ]

As to claim 5,
Combination of Kinsley and Chen teaches exceeding a time threshold but does not explicitly teach sending signal when exceeds the upper threshold time period.

However, Zhang et al [20130182114 ] teaches  compare, by the processor, the time period to an upper dwell time threshold stored in the memory; determine, by the processor, that the time period exceeds the upper dwell time threshold; and transmit, by the processor via the transceiver, an error message to the personal communication device when the processor determines that the time period exceeds the upper dwell time threshold [claim 22: “a first object is classified as a person, and detecting an event of the person comprises detecting a time the person dwells within a certain location within the store.” , claim 23: “generating an alert in response to detecting that the person has dwelled within a certain location greater than a predetermined time.” – error message is a signal sent when a device exceeds a time duration, and alert is equivalent to error message. The upper dwell time does not have any relation to the dwell time or new dwell time it is interpreted as predetermined threshold time interval, because it 
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kinsley, Chen and Zhang because all are directed toward detecting object. Furthermore, Zhyang improves upon combination of Kinsley and Chen by being able to detect a person for a predetermined period of time and if exceeds the time alert is sent such precautions can be taken when somebody stays longer than a time in the restricted area. 

As to claim 12, 
Kinsley, Chen and Zhyang teach this claim according to the reasoning set forth in claim 5 supra.

Claim 6-7, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinsley et al [20180338472], in view of CHEN [20180322752], Further in view of Lucas [20160241997]

As to claim 6, 
Kinsley and Chen teach presence of person. But does not explicitly teach transmitting remaining battery.

It would have been obvious to person of ordinary skill in the art before the filing date of the claimed invention to combine teaching of Kinsley and Chen and Lucas because all are directed toward transmitting data. Furthermore, Lucas improves upon Kinsley and Chen by being able to transmitting remaining power such that user knows when to change battery to keep device continuously operate.


As to claim 7, 
Kinsley and Chen teach presence of person and changing dwelling time. But does not explicitly teach transmitting remaining battery.
However, of Lucas [20160241997] measuring and transmitting the remaining battery life is performed by the processor in response to receiving the new dwell time [0047: “microprocessor provided within the housing of a smoke alarm may measure the life of a battery and store and/or transmit this to the server 200 or product notification 

It would have been obvious to person of ordinary skill in the art before the filing date of the claimed invention to combine teaching of Kinsley and Chen and Lucas because all are directed toward transmitting data. Furthermore, the change in the dwelling time is performed by combination of the Kinsley, Chen and the transmitting of the power remaining can be performed anytime of the process in Lucas, so can be after the dwelling time change. Lucas improves upon Kinsley and Chen by being able to transmitting remaining power such that user knows when to change battery to keep device continuously operate.

As to claim 13-14,
Combination of Kinsley, Chen and Lucas teaches this claim according to the reasoning set forth in claim 6-7 supra.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Idehara [20160150121] teaches 0017: In the image processing device, when duration of time the motion sensor is detecting the person is less than a third predetermined time, the control unit preferably does not send the information indicating that the image processing device has displayed the identification information back to the terminal device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187